J-S50045-20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,           :    IN THE SUPERIOR COURT OF
                                        :          PENNSYLVANIA
                   Appellee             :
                                        :
          v.                            :
                                        :
MICHAEL LANE,                           :
                                        :
                   Appellant            :    No. 1051 EDA 2019

                  Appeal from the Order Entered March 20, 2019
                  in the Court of Common Pleas of Lehigh County
               Criminal Division at No(s): CP-39-CR-0003487-2002

BEFORE:        BENDER, P.J.E., SHOGAN, J. and STRASSBURGER, J.*

MEMORANDUM BY SHOGAN, J.:                       FILED: MAY 21, 2021

     Appellant, Michael Lane, appeals pro se from the order entered on

March 20, 2019, dismissing his petition filed pursuant to the Post Conviction

Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541–9546. We affirm.

     We begin with the following factual and procedural history, which has

been summarized aptly by prior panels of this Court and the PCRA court.

            On August 14, 2003, following a three-day jury trial,
     [Appellant] was convicted of Robbery (3 counts), Aggravated
     Assault (2 counts), and Possessing Instruments of Crime.[1] The
     underlying facts involved [Appellant’s] entry into the Park-Mart,
     a small gas station and convenience store, where he demanded
     that the victim, Bhavna Parikh, give him money from various
     registers. During the course of the robbery, he stabbed the
     victim in her hands, severing several tendons, and then departed
     with a bag of money and additional money which he had stuffed
     in his left front pants pocket.

118 Pa.C.S. §§ 3701(a)(1)(i), (a)(1)(ii), (a)(1)(iii); 2702(a)(1), (a)(4); and
907, respectively.

*Retired Senior Judge assigned to the Superior Court.
J-S50045-20



            A sentencing hearing was held on December 16, 2003.
     Prior to that hearing, the Commonwealth filed a “Notice of
     Commonwealth’s Intention to Proceed With Mandatory
     Sentencing Pursuant to 42 Pa.C.S. § 9714[ (“Three Strikes”)].”[2]
     The testimony at the sentencing hearing provided evidence of
     [Appellant’s] extensive and violent history, and the prerequisites
     to a finding that Three Strikes applied to him. Specifically,
     [Appellant] was involved in a homicide in Philadelphia. The
     incident apparently involved two rival gangs, including one with
     which [Appellant] was affiliated. He and other gang members
     fired shots at the rival gang, but instead, an innocent bystander,
     David Autry, who was fourteen (14) years old, was struck and
     killed. Another bystander was hit by a bullet, but recovered
     from his injuries. [Appellant] entered a guilty plea to the murder
     in June of 1972[, when he was fifteen years old].

           On February 22, 1978, [Appellant, then twenty-one years
     old,] was again involved in another homicide. This murder
     apparently resulted from an altercation between [Appellant] and
     the victim, Donald Childs, who was twenty-seven (27) years old.

2 Section 9714 is known as the “three strikes law,” and it “sets forth the
mandatory minimum sentences to be imposed upon certain repeat
offenders[.]” Commonwealth v. Shiffler, 879 A.2d 185, 190 (Pa. 2005).
At the time Appellant was sentenced, the statute provided, in pertinent part,
as follows:

     Where the person had at the time of the commission of the
     current offense previously been convicted of two or more such
     crimes of violence arising from separate criminal transactions,
     the person shall be sentenced to a minimum sentence of at least
     25 years of total confinement, notwithstanding any other
     provision of this title or other statute to the contrary. Proof that
     the offender received notice of or otherwise knew or should have
     known of the penalties under this paragraph shall not be
     required. Upon conviction for a third or subsequent crime of
     violence the court may, if it determines that 25 years of total
     confinement is insufficient to protect the public safety, sentence
     the offender to life imprisonment without parole.

42 Pa.C.S. § 9714(a)(2) (effective February 20, 2001, to September 5,
2011).

                                    -2-
J-S50045-20


     [Appellant] chased Mr. Childs out of a recreation center with a
     handgun and fired several times at the victim, ultimately causing
     his death. After a trial on August 25, 1978, [Appellant] was
     found guilty of third-degree murder and was sentenced to ten
     (10) to twenty (20) years [of] incarceration.

            [Appellant] was involved in additional violent behavior
     throughout his life. In 1977, [Appellant] was involved in another
     shooting incident. Again, the shooting was gang-related. While
     [Appellant] claims that he was injured during the exchange, he
     was ultimately convicted of shooting and paralyzing an
     individual. [Appellant] admitted to this conviction during his
     statement at the sentencing hearing. Additionally, while in
     prison, [Appellant] was convicted on two occasions of possessing
     an instrument of crime; one of the incidents apparently involved
     stabbing a prison guard. While these convictions were not
     crimes of violence under the Three Strikes analysis, they were
     relevant to the conclusion that life imprisonment was both a
     lawful and proper sentence.

           Following the testimony at the sentencing hearing,
     [Appellant] was sentenced to life without parole. Prior to doing
     so, the [sentencing c]ourt noted its review of the presentence
     report, as well as the mandatory and discretionary portions of
     the Three Strikes law (42 Pa.C.S. § 9714). Additionally, the
     [c]ourt found the nature and circumstances of the offense to be
     “particularly egregious on a number of different levels.” The
     victim of the robbery had been permanently injured by
     [Appellant’s] actions, which were particularly malevolent in light
     of the victim’s compliance with [A]ppellant’s demands.

           Ultimately, the sentencing court found that [Appellant], at
     the time of the robbery, had been convicted of two or more
     crimes of violence. His convictions for robbery and aggravated
     assault constituted a “third or subsequent crime[s] of violence,”
     and “that 25 years of total confinement [was] insufficient to
     protect the public safety . . . .” The sentencing court remarked
     that not only would [A]ppellant reoffend if released from prison,
     but that “[t]he public truly can never be fully protected from
     [Appellant].”

PCRA Court Opinion, 11/18/19, at 2–3 (footnotes omitted).



                                   -3-
J-S50045-20


           Appellant timely filed post-sentence motions on December
     26, 2003. Appellant subsequently filed amended post-sentence
     motions and, following a hearing, the court denied relief on May
     14, 2004.

           Appellant timely filed a notice of appeal on June 11, 2004.
     On June 14, 2004, the court ordered Appellant to file a concise
     statement of errors complained of pursuant to Pa.R.A.P. 1925(b)
     no later than fourteen days after the court’s order. Appellant
     filed his concise statement on July 9, 2004. In the court’s
     opinion, it addressed the merits of the Rule 1925(b) issues
     despite the untimely filing of the statement. This Court affirmed
     Appellant’s judgment of sentence on July 12, 2006. In its
     decision, the three-judge panel addressed the merits of some of
     Appellant’s direct appeal issues but deemed others waived due
     to the untimeliness of his Rule 1925(b) statement.

            Appellant sought en banc reargument. On September 22,
     2006, this Court issued a per curiam order which (1) granted en
     banc reargument; (2) withdrew the July 12, 2006 panel
     decision; (3) and required the parties to brief the issue of
     whether Appellant waived all appellate issues for failure to file a
     timely Rule 1925(b) statement. This Court issued another per
     curiam order on December 24, 2006, stating Appellant’s failure
     to file a timely Rule 1925(b) statement waived for appeal
     purposes all issues raised in that statement. Nevertheless, this
     Court would consider en banc the legality of Appellant’s
     sentence.5

           5 In his en banc appeal, Appellant argued that a jury,
           rather than the sentencing court, should have
           determined whether to sentence Appellant to life
           imprisonment without the possibility of parole under
           [42 Pa.C.S. §] 9714.       This Court held that the
           protections of the Sixth and Fourteenth Amendments
           of the United States Constitution do not extend to
           the fact of prior convictions. Because it was solely
           the existence of two prior convictions that made
           Appellant eligible for sentencing within a range of
           increased penalties, the court properly imposed the
           judgment of sentence. . . .

           On January 4,      2008, this Court en banc affirmed
     Appellant’s judgment     of sentence; and the Pennsylvania

                                    -4-
J-S50045-20


     Supreme Court denied Appellant’s petition for allowance of
     appeal on September 19, 2008. Commonwealth v. Lane, 941
     A.2d 34 (Pa. Super. 2008) (en banc), appeal denied, 599 Pa.
     689, 960 A.2d 837 (2008).

            On March 3, 2009, Appellant timely filed a pro se PCRA
     petition. The court appointed counsel, who filed an amended
     PCRA petition on July 29, 2010. The court held an evidentiary
     hearing on January 9, 2012. On August 31, 2012, the court
     denied PCRA relief. Appellant timely filed a notice of appeal on
     September 19, 2012.

Commonwealth v. Lane, 81 A.3d 974, 976–977 (Pa. Super. 2013) (some

footnotes omitted).

     On appeal from the denial of PCRA relief, Appellant raised two claims

of trial counsel’s ineffectiveness and one claim of ineffective assistance of

appellate counsel.    This Court held that appellate “[c]ounsel’s failure to

comply with . . . [Pa.R.A.P. 1925] ultimately led to the waiver on direct

appeal of the issues raised in the statement and is the functional equivalent

of no statement at all. Thus, Appellant was constructively denied assistance

of counsel, constituting per se ineffectiveness.” Lane, 81 A.3d at 980–981

(citations omitted). As a result, we reversed the PCRA court’s order denying

PCRA relief and remanded for the reinstatement of Appellant’s direct appeal

rights nunc pro tunc, instructing counsel to file a Pa.R.A.P. 1925(b)

statement within twenty-one days after remand.       Before the record was

remanded and a new notice of appeal filed, counsel prematurely filed a Rule

1925(b) statement on December 31, 2013.         The Commonwealth filed a

petition for allowance of appeal, which was denied by our Supreme Court.


                                    -5-
J-S50045-20


Commonwealth v. Lane, 92 A.3d 811, 32 MAL 2014 (Pa. filed May 15,

2014). Thereafter, on June 11, 2014, counsel filed a second Rule 1925(b)

statement.      On June 17, 2014, the trial court filed a Pa.R.A.P. 1925(a)

opinion.

         This Court remanded the record on June 26, 2014, because a new

notice of appeal was not filed. On August 12, 2015, the trial court ordered

Appellant to file a notice of appeal nunc pro tunc by August 19, 2015.

Appellant filed his notice of appeal nunc pro tunc on August 13, 2015. The

trial court ordered Appellant to file a Rule 1925(b) statement, which

Appellant filed on August 25, 2015. On August 27, 2015, the trial court filed

a supplemental Rule 1925(a) opinion. In that nunc pro tunc direct appeal,

Appellant challenged: (1) 42 Pa.C.S. § 9714 in light of Alleyne v. United

States, 570 U.S. 99 (2013); (2) his exclusion from the courtroom during

trial;    and   (3)   introduction   of   evidence   of   his   religion   at   trial.

Commonwealth v. Lane, 159 A.3d 602, 2494 EDA 2015 (Pa. Super. filed

November 30, 2016) (unpublished memorandum at *1–2).                 Upon review,

this Court affirmed Appellant’s judgment of sentence.             Id.      Regarding

Appellant’s Alleyne claim, we adopted the reasoning of the trial court that

the holding in Alleyne did not apply to a fact of prior convictions. Appellant

filed a petition for allowance of appeal, which our Supreme Court denied.

Commonwealth v. Lane, 179 A.3d 1077, 1 MAL 2017 (Pa. filed January

23, 2018).


                                          -6-
J-S50045-20


      The PCRA court herein recounted the subsequent procedural history as

follows:

             On March 9, 2018, [Appellant timely] filed a pro se “Motion
      for Post Conviction Collateral Relief.” [Appellant] alleged that
      appellate counsel was ineffective for failing to pursue claims
      regarding the legality of his sentence.       PCRA counsel was
      appointed to represent [Appellant], and on July 18, 2018,
      counsel filed an “Amended PCRA Petition.” It was alleged in that
      petition, relying upon Apprendi v. New Jersey, 530 U.S. 466
      (2000), and Alleyne…, that [Appellant’s] sentence was unlawful
      under both the Pennsylvania and United States [C]onstitutions.
      It was also alleged that appellate counsel was ineffective for
      failing to pursue the legality of [Appellant’s] sentence of life
      without parole under the Three Strikes law.

            On October 29, 2018, a hearing was held on the “Amended
      PCRA Petition.”15 [No witnesses were called at the hearing.
      Instead, the PCRA court entertained argument from the parties.]
      Following the completion of the hearing, both counsel were
      provided time to submit memoranda of law.          Counsel for
      [Appellant] filed his Memorandum of Law on December 28,
      2018, and counsel for the Commonwealth filed [its] “letter brief”
      on January 28, 2019. On March 20, 2019, th[e PCRA c]ourt
      entered an Order and Opinion denying PCRA relief.

             15On December 18, 2018, [Appellant] filed a pro se
             “Amended Petition Requesting Relief Under the Post
             Conviction Relief Act.”[3] The petition is divided into



3 At the conclusion of the PCRA hearing, the PCRA court granted Appellant
and the Commonwealth the opportunity to brief their positions. Because
Appellant had complained that counsel had not raised all of the claims
Appellant wished to raise, the PCRA court also granted Appellant sixty days
to file a pro se memorandum of law in order to raise any claims Appellant
wished to present to the PCRA court. N.T., 10/29/18, at 14. In response,
Appellant filed the instant amended petition on December 18, 2018.
Generally, a PCRA court is not required to consider pro se filings from
represented petitioners. See Commonwealth v. Blakeney, 108 A.3d 739,
763 n.21 (Pa. 2014) (citations and quotation marks omitted).

(Footnote Continued Next Page)

                                      -7-
J-S50045-20


(Footnote Continued)   _______________________

      This Court has made clear that a criminal defendant represented by
      counsel is not entitled to hybrid representation—i.e., he cannot litigate
      certain issues pro se while counsel forwards other claims. This is
      especially true on collateral review, and courts considering PCRA
      petitions will not be required to struggle through the pro se filings of
      defendants when qualified counsel represent those defendants.

Id.   However, because counsel incorporated by reference Appellant’s
December 18, 2018 pro se filing in counsel’s subsequent memorandum of
law, see Memorandum of Law, 12/28/18, at 1 n.1, any potential hybrid-
representation situation was avoided.

      Nonetheless, while counsel was permitted to file a memorandum of
law, he did not seek leave to raise new claims, and therefore, any new claim
normally would be deemed waived. Commonwealth v. Baumhammers,
92 A.3d 708, 730 (Pa. 2014), where our Supreme Court stated:

      Our criminal procedural rules reflect that the PCRA judge may grant
      leave to amend ... a petition for post-conviction collateral relief at any
      time, and that amendment shall be freely allowed to achieve
      substantial justice. Nevertheless, it is clear from [the text of
      Pennsylvania Rule of Criminal Procedure 905] that leave to amend
      must be sought and obtained, and hence, amendments are not self-
      authorizing.

Id.

       However, we conclude that the PCRA court implicitly permitted
Appellant to amend his petition by considering the issues contained in
counsel’s memorandum of law prior to dismissing Appellant’s PCRA petition.
See Commonwealth v. Mojica, 242 A.3d 949, 954–955 (Pa. Super. 2020)
(citing Commonwealth v. Boyd, 835 A.2d 812, 816 (Pa. Super. 2003)
(“[W]here a PCRA court denied a petition to amend, but later accepted and
considered the amended petition on its merits, the PCRA court ‘effectively
allowed [the a]ppellant to amend his petition to include those issues
presented in the supplement’ pursuant to [Pa.R.Crim.P.] 905(a).”), appeal
denied, ___ A.3d ___, 493 EAL 2020 (Pa. filed April 13, 2021).

      Based on the foregoing, the claims raised in Appellant’s pro se
amended petition were incorporated by reference into counsel’s
memorandum of law, which was implicitly accepted by the PCRA court.
Thus, they were preserved for purposes of appeal.

                                                 -8-
J-S50045-20


          two sections: (1) the jury rather than the sentencing
          court should have decided if his third strike . . .
          robbery/aggravated assault was a crime of violence;
          and (2) [Appellant’s] first murder was committed in
          1972 when he was fifteen (15) years old, and under
          Miller v. Alabama, 567 U.S. 560 (2012), the
          sentencing court should not consider it as a crime of
          violence under the Three Strikes law.

            [Appellant] filed [the instant] pro se Notice of Appeal on
     April 8, 2019. On April 22, 2019, [Appellant] was ordered to file
     a Concise Statement pursuant to Pa.R.A.P. 1925(b). Thereafter,
     [Appellant] requested a Grazier16 hearing, and on May 23,
     2019, the Superior Court directed [the PCRA court] to do so.

          16Commonwealth v. Grazier, 713 A.2d 81 (Pa.
          1998).

           A Grazier hearing was held on July 11, 2019. [Appellant],
     at his request, attended the hearing by video conference from
     the state prison. Also present at the hearing was [A]ppellant’s
     appointed counsel, Al Stirba. However, [Appellant] had become
     disenchanted with Attorney Stirba, and at the Grazier hearing,
     he had requested the appointment of new counsel to pursue his
     appeal. Th[e PCRA c]ourt gave [Appellant] the option of three
     (3) conflict attorneys, and he selected Attorney Matthew Rapa.
     On August 28, 2019, Attorney Rapa was appointed to represent
     [Appellant], and [he was] directed to file a 1925(b) statement.
     On October 29, 2019, Attorney Rapa filed a “Statement of Intent
     to File Anders/McClendon Brief” pursuant to Pa.R.A.P.
     1925(c)(4). [Appellant] also requested another Grazier hearing
     “in order to proceed pro se[.]”

PCRA Court Opinion, 11/18/19, at 4–5 (ellipses and some footnotes

omitted). A second Grazier hearing was held on December 3, 2019. The

PCRA court granted Appellant’s request to proceed pro se on the instant

appeal.

     On February 18, 2020, this Court directed Appellant to file a

supplemental Pa.R.A.P. 1925(b) statement. Appellant complied and mailed

                                   -9-
J-S50045-20


his supplemental statement on March 10, 2020. We also directed the PCRA

court to file a supplemental Rule 1925(a) opinion, which it filed on March 20,

2020.

        On appeal, Appellant presents the following five verbatim issues for

our review:

        WAS THE COUNSEL OF SENTENCING WHERE INEFFECTIVE
        UNDER THE SIXTH AND FOURTEENTH AMENDMENT OF THE
        UNITED STATE CONSTITUTION AND THE PENNSYLVANIA
        CONSTITUTION FOR FAILING TO INVESTIGATING EVIDENCE
        DURING SENTENCING FOR EXPERTISE TESTIFY, TO HIS STATE
        OF   MIND   AT  15  YEARS   OLD    INSTABILITY   ETC.,
        (PSYCHOLOGIST)?

        DO THE UNITED STATE SUPREME COURT ULTIMATELY HELD
        THAT SINCE THE FINDING OF AN AGGRAVATING FACTOR WAS
        ONE   THAT   EXPOSED   THE   DEFENDANT   TO  GREATER
        PUNISHMENT THAT AUTHORIZED BY THE JURY GUILTY VERDICT
        THE ARIZONA STATUTE WAS DEEMED UNCONSTITUTIONAL
        BECAUSE IT VIOLATED THE SIXTH AMENDMENT?

        IS THE OUR PENNSYLVANIA SUPREME COURT’S DECISION IN,
        SEE: COMMONWEALTH V. SAMUEL, REQUIRING THE
        SENTENCING COURT AND NOT “NOT” THE JURY, TO DETERMINE
        WHETHER THE CRIME IN QUESTION (THE OFFENSE OF
        OFFENCE(S) A DEFENDANT IS CURRENTLY ON TRIAL FOR) WAS
        COMMITTED WITH VIOLENCE BY A PREPONDERANCE OF
        EVIDENCE TO ESTABLISH THE FIRST ELEMENT UNDER, SEE:
        (§42 PA. C.S.A. 9714 (A) (1)) IS NOW “ILLEGAL” IN LIGHT OF,
        ALLEYNE?

        ALIBI INSTRUCTION IN AS MUCH TO CAUSE A WANTON ACT OF
        “PREJUDICE” PARTICULARLY WHERE AN “ALIBI INSTRUCTION:
        CONSTITUTIONALLY DENIED THE JURY FROM A FULL AND
        ADEQUATE REPRESENTATION OF DENIED EVIDENCE BEFORE
        CONCLUDING?

        WAS THE UNLAWFUL USED AND PRESENTED APPELLANT’S
        D.O.C. INCARCERATION RECORD WAS ILLEGALLY USED


                                    - 10 -
J-S50045-20


      AGAINST APPELLANT AT THE SENTENCING (AD) JUDICATION
      HEARING?

Appellant’s Brief at 4.

      When reviewing the propriety of an order denying PCRA relief, this

Court is limited to determining whether the evidence of record supports the

conclusions of the PCRA court and whether the ruling is free of legal error.

Commonwealth v. Robinson, 139 A.3d 178, 185 (Pa. 2016). The PCRA

court’s findings will not be disturbed unless there is no support for them in

the certified record. Commonwealth v. Lippert, 85 A.3d 1095, 1100 (Pa.

Super. 2014).

      Preliminarily, we observe that the only claim Appellant raised in the

Statement of Questions Involved that was presented to the PCRA court was

a challenge to the legality of Appellant’s sentence based upon Alleyne.4 On

appeal, Appellant also purports to raise claims regarding the ineffective

assistance of counsel for failing to present an expert witness at sentencing to

testify to: Appellant’s state of mind when he was fifteen years old; an alibi

instruction; and the presentation of Appellant’s prison records at his

sentencing hearing. Appellant’s Brief at 4. These claims were not presented



4 Although Appellant also raised a Miller claim in his Pa.R.A.P. 1925(b)
statement, he has abandoned this issue in his Statement of Questions
Involved; no argument on this issue appears in Appellant’s brief, as well. As
such, this claim is waived.            See Pa.R.A.P. 2119(a); see also
Commonwealth v. Antidormi, 84 A.3d 736, 754 (Pa. Super. 2014) (“As
[the appellant] has cited no legal authorities nor developed any meaningful
analysis, we find this issue waived for lack of development.”).

                                    - 11 -
J-S50045-20


to the PCRA court and therefore, waived. See Pa.R.A.P. 302(a) (“Issues not

raised in the lower court are waived and cannot be raised for the first time

on appeal.”); Pa.R.Crim.P. 902(B) (“Each ground relied upon in support of

the relief requested shall be stated in the petition. Failure to state such a

ground in the petition shall preclude the defendant from raising that ground

in any proceeding for post-conviction collateral relief.”); Baumhammers,

92 A.3d at 731 (citation omitted) (holding that “since the present claim was

not raised in [the] PCRA petition, and no request was made to amend the

petition to include it, it is waived.”). Moreover, “waiver cannot be avoided

solely by reference to [the appellant’s] Concise Statement of Matters

Complained of on Appeal, as such a statement, which is provided after the

notice of appeal has already been filed, cannot operate to add new

substantive claims that were not included in the PCRA petition itself.” Id.

      We now review the sole preserved claim that Appellant alleges the

PCRA court erred in dismissing. Specifically, Appellant asserts that his life

sentence is illegal pursuant to Alleyne.      He contends that whether the

charged offense was committed with violence was an element that should

have been submitted to the jury, not determined by the sentencing court,

before the court could impose a sentence of life imprisonment under 42

Pa.C.S. § 9714. Appellant’s Brief at 12–15.

      In explaining its dismissal of this claim, the PCRA court concluded that

“it would be pure sophistry to argue that [Appellant] did not commit a crime


                                    - 12 -
J-S50045-20


of violence.”   PCRA Court Opinion, 3/20/19, at 8.       We agree.    The jury

convicted Appellant, inter alia, of four of the crimes specifically enumerated

in 42 Pa.C.S. § 9714(g) as crimes of violence: aggravated assault under 18

Pa.C.S. § 2702(a)(1), and robbery under 18 Pa.C.S. §§ 3701(a)(1)(i),

(a)(1)(ii), and (a)(1)(iii). See 42 Pa.C.S. § 9714(g) (effective February 20,

2001, to September 5, 2011) (“As used in this section, the term “crime of

violence” means . . . aggravated assault as defined in 18 Pa.C.S.

§ 2702(a)(1) [and] . . . robbery as defined in 18 Pa.C.S. § 3701(a)(1)(i), (ii)

or (iii) (relating to robbery) . . . .”). Appellant’s convictions unquestionably

placed him within the purview of Section 9714, and the PCRA court did not

err in concluding that Appellant’s Alleyne claim lacked merit. Accordingly,

we affirm the order of the PCRA court.

      Order affirmed.

      Judge Strassburger did not participate in the consideration or decision

of this case.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/21/21




                                     - 13 -